_____________

                                 No. 95-2130NE
                                 _____________

United States of America,             *
                                      *
           Appellee,                  *    On Appeal from the United
                                      *    States District Court
     v.                               *    for the District of
                                      *    Nebraska.
Marshall Taylor,                      *
                                      *
           Appellant.                 *


                                 ___________

                   Submitted:     April 8, 1996

                        Filed:   April 24, 1996
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.

                                 ___________

RICHARD S. ARNOLD, Chief Judge.


     Marshall Taylor appeals his conviction for money laundering in
violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and 1956(a)(1)(B)(i).    He argues
that the jury's verdict was not supported by sufficient evidence and that
his trial counsel was ineffective.    We affirm the judgment of the District
      1
Court.


     Taylor owned and operated a small cosmetics store which also offered
Western Union wire-transfer services.     At trial, Paul Barnes testified that
Taylor helped him to conceal between $250,000




     1
      The Hon. William G. Cambridge, Chief Judge, United States
District Court for the District of Nebraska.
and $300,000 in proceeds from drug transactions.          Taylor filled out Western
Union "To Send Money" forms using false senders' names and advised Barnes
to divide large wire transfers into $5000 increments in order to avoid
scrutiny by the Internal Revenue Service.          Furthermore, Barnes testified
that Taylor knew that the $250,000-$300,000 in cash which he wired for
Barnes were proceeds from the sale of crack cocaine.


      Michael George corroborated Barnes's testimony.         According to George,
he participated in a conference call with Barnes and Taylor in which the
three agreed that Barnes would transfer money to Taylor using a fictitious
sender's name.   George, who was a drug courier, also testified that Taylor
helped him to disguise and then transfer over $20,000 in drug proceeds.


      Taylor argues that this testimony (and other evidence which we need
not   discuss)   was   insufficient   to   convict    him   for   money    laundering.
Specifically, Taylor contends that the government failed to establish that
he knew that the money he was transferring represented "the proceeds of
some form of unlawful activity," 18 U.S.C. § 1956(a)(1).              He also claims
that the government did not show that he intended "to promote the carrying
on of specified unlawful activity," 18 U.S.C. § 1956(a)(1)(A)(i), or that
he knew that the wire transfers were designed "to conceal or disguise the
nature, the location, the source, the ownership, or the control of the
proceeds of [unlawful] activity." 18 U.S.C. § 1956(a)(1)(B)(i).                     We
disagree.
      When   deciding   whether   a   conviction     is   supported   by    sufficient
evidence, our scope of review is limited.      We consider the evidence in the
light most favorable to the government and reverse only "if no reasonable
jury could have found the defendant guilty beyond a reasonable doubt."
United States v. Roach, 28 F.3d 729, 736 (8th Cir. 1994).                  Barnes and
George testified that Taylor knew that he was helping them to conceal the
nature, source, and ownership of what Taylor knew was drug money.               Taylor
claims that Barnes and




                                        -2-
George were not credible because they were testifying pursuant to a plea
agreement.    But it is for the jury, not the Court of Appeals, to assess the
credibility of witnesses.         United States v. Logan, 49 F.3d 352, 360 (8th
Cir. 1995).       The testimony of Barnes and George, therefore, was sufficient
to support Taylor's conviction.


     We     now    turn   to   Taylor's   argument   that   his   trial   counsel   was
ineffective.      Because "a claim of ineffective assistance of counsel often
cannot be established without the development of facts outside the original
record, it ordinarily cannot be asserted for the first time on direct
appeal."    United States v. Martin, 62 F.3d 1009, 1012 (8th Cir. 1995).            The
grounds for ineffectiveness which Taylor identifies -- that his counsel
failed     to conduct discovery, did not call any alibi witnesses, and
convinced Taylor to stipulate to a number of pieces of evidence --
incorporate facts which are not part of the trial record.            Accordingly, we
decline to consider Taylor's ineffective-assistance claim.                  If Taylor
wishes, he may present this claim in a petition under 28 U.S.C. § 2255.


     For these reasons, Taylor's conviction is affirmed.


     A true copy.


              Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-